In re Lenard, Mark Kevin; — Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div. “E”, No. 40850; to the Court of Appeal, Second Circuit, No. 20307-KW.
Granted. The case is remanded to the trial court for an evidentiary hearing at which relator may show, if he can, that his admission of probation violation was the result of an inducement or misleading assertion that he would be discharged upon completion of the “Impact” program.